Citation Nr: 0315549	
Decision Date: 07/11/03    Archive Date: 07/17/03

DOCKET NO.  99-11 449A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Baltimore, Maryland


THE ISSUES

1.  The propriety of the noncompensable evaluation assigned 
following the grant of service connection for iritis.  

2.  Entitlement to an increased rating for service-connected 
residuals of patellar tendonitis, right anterior tibial 
tuberosity, currently evaluated as 10 percent disabling.

3.  Entitlement to service connection for back disability 
with degenerative joint disease of the sacroiliac joint.

4.  Entitlement to service connection for a bilateral elbow 
disorder.

5.  Entitlement to service connection for a bilateral ankle 
disorder.

6.  Entitlement to service connection for a left knee 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Bryant Skinner, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1979 to 
October 1982.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from three rating decisions.  In February 
1999, the RO denied service connection for a back disorder, 
bilateral iritis, and denied a compensable rating for 
service-connected residuals of right patellar tendonitis.  
The veteran filed a notice of disagreement in March 1999 and 
a statement of the case (SOC) was issued in June 1999.  The 
veteran submitted a substantive appeal in June 1999, and 
requested a Board hearing.  In August 1999, a hearing was 
held at the RO before a local hearing officer.  A transcript 
of that hearing is of record.  Later, in October 1999, the RO 
granted service connection for iritis, which was assigned an 
initial noncompensable rating, and awarded an increased 
rating for the residuals of right patellar tendonitis to 10 
percent, effective July 3, 1998.  The veteran filed a notice 
of disagreement with the October 1999 rating decision in 
March 2000.  An SOC was issued in May 2000, and the veteran 
submitted a substantive appeal in June 2000.

In May 2000, the RO denied service connection for left knee, 
bilateral elbow, and bilateral ankle disorders.  The veteran 
filed a notice of disagreement in June 2000.  In February 
2002, the RO readjudicated the issues of service connection 
for left knee, bilateral elbow, and bilateral ankle disorders 
pursuant to the Veterans Claims Assistance Act of 2000, and 
an SOC was issued in the same month.  The veteran submitted a 
substantive appeal in July 2002.  

In February 2003, the Board notified the veteran that a 
hearing was scheduled in June 2003.  The notification letter 
was forwarded to the current mailing address of record as of 
February 2003; however, the U.S. Postal Service returned the 
letter to the Board as undeliverable.  The veteran has not 
contacted the Board to provide a new address.  Therefore, the 
Board will proceed to review the issues on appeal as though 
the request for a hearing had been withdrawn.  38 C.F.R. 
§ 20.702(d) (2002).


REMAND

At the outset, the Board notes that during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was signed 
into law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  This liberalizing law is applicable to this 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  To implement the provisions of the law, VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002)).  The Act and implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  
They also include an enhanced duty on the part of VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist the claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The veteran contends that he suffers from back, bilateral 
elbow, bilateral ankle and left knee disorders and whose 
symptoms originated service, although not diagnosed in 
service.  The Board finds, however, that further evidentiary 
development is necessary, as there is not sufficient 
competent medical evidence to decide the claims on appeal.  
See 38 U.S.C.A. § 5103A.  

Establishing service connection generally requires medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999) (citing the elements of a service 
connection claim) (citations omitted). 

In-service evidence includes medical records reflecting a 
diagnosis of "strained back" in June 1982, and notation of 
left knee pain complaints in August 1982, with no related 
clinical findings or diagnosis.  Furthermore, the veteran 
submitted a statement indicating that disorders in question 
caused him pain in service.  

Post-service evidence includes September 1998 treatment 
records from the VA New Jersey Health Care System.  The 
records reflect that, while undergoing initial evaluation as 
a new patient, the veteran complained of, among other things, 
episodes of arthralgias.  His symptoms included aching pains 
in joints and muscles without any specific acute arthritis 
(swelling, warmness, and redness of joints).  The VA 
physician observed normal extremities, no edema, and no acute 
"arthritis" of the joints.  The veteran's pupils were 
equal, round, regular, and reacted to light and demonstrated 
accommodation.  The VA physician diagnosed Reiter's syndrome.  
(Reiter's syndrome is defined as "a triad of symptoms of 
unknown etiology comprising urethritis, conjunctivitis, and 
arthritis (the dominant feature) . . . chiefly affecting 
young men, and usually running a self-limited but relapsing 
course.  Tozian v. Derwinski, 3 Vet.App. 268 (1992)).  
Furthermore, in October 1998, the veteran underwent VA 
radiological evaluation revealing evidence of degenerative 
joint disease of the sacroiliac joint.  

However, no evidence of record addresses the matter of 
whether it is as least as likely as not that the veteran's 
alleged symptoms in service are related to any current 
Reiter's disease or, in the case of the veteran's back 
symptoms, degenerative sacroiliac joint disease.  Therefore, 
the Board finds that additional development is warranted.  
The VCAA and implementing regulations provide that VA 
examinations should be ordered to address matters that 
require medical knowledge, to include the question of nexus, 
if needed to resolve the issue on appeal.  See 38 U.S.C.A. 
§ 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  Since there is no 
competent evidence of record addressing the issue of nexus, 
further examination of the veteran is warranted.

The Board also finds that an additional VA eye examination is 
necessary, as the evidence of record is inadequate to show 
the veteran's current level of eye disability.  In that 
regard, the Board notes that the last VA eye examination 
report is dated in September 1998, nearly four years prior to 
certification of the claim to the Board in July 2002.  
Furthermore, the Board notes that the September 1998 VA 
examiner did not indicate a review of the claims file.  Where 
the question for consideration is propriety of the initial 
evaluation assigned, evaluation of the medical evidence since 
the grant of service connection and consideration of the 
appropriateness of "staged rating" is required.  Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).  Therefore, a VA 
examination taking into account the veteran's records 
included in the claims file would be helpful to the 
adjudication of the claim.  

For similar reasons, the Board is requesting that an 
additional orthopedic examination be provided to evaluate the 
veteran's service-connected right knee disability.  The most 
recent VA orthopedic examination to evaluate the veteran's 
service-connected right knee disability was dated in October 
1998.  During the August 1999 RO hearing, the veteran 
testified that he experienced right-knee joint-grinding, 
tremors, and tenderness, complaints more severe in nature 
than those elicited during the October 1998 VA examination.  
As there may be some change in the veteran's service-
connected right knee disability, an additional VA orthopedic 
examination is warranted.

The veteran is herein advised that, in keeping with VA's duty 
to assist, the purpose of any examination requested pursuant 
to this remand is to obtain information or evidence that may 
be dispositive of the appeal.  See Connolly v. Derwinski, 1 
Vet. App. 566, 569 (1991).  If the veteran fails to report 
for any scheduled examination, a decision shall be based on 
the evidence of record.  See 38 C.F.R. § 3.655.

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
implementing regulations.  Hence, in addition to the action 
requested above, the RO should also undertake any other 
development and/or notification action deemed warranted by 
the VCAA prior to adjudicating the veteran's service 
connection claim.  
 
Accordingly, these matters are hereby REMANDED to the RO for 
the following actions:

1.  The RO should contact the veteran and 
his representative for the purpose of 
determining whether there are any 
additional arguments to present on the 
veteran's behalf or evidence to submit in 
support of his claims.  

2.  If the veteran responds (and provides 
sufficient information, and, if 
necessary, authorization for) additional, 
outstanding pertinent medical evidence, 
the RO should attempt to obtain such 
evidence, following the procedures 
prescribed in 38 C.F.R. § 3.159.  All 
records and/or responses received should 
be associated with the claims file. 

3.  After the veteran responds and all 
available records and/or responses are 
associated with the claims file, or a 
reasonable time period for the veteran's 
response has expired, the RO should 
arrange the veteran to undergo VA eye and 
orthopedic examinations at an appropriate 
VA medical facility.  The entire claims 
file must be made available to the 
physicians designated to examine the 
veteran and the examination report should 
include discussion of the veteran's 
documented medical history and 
assertions.  All indicated studies and 
tests (including x-rays and range of 
motion testing of the right knee) should 
be accomplished, and all clinical 
findings should be reported in detail and 
clinically correlated to a specific 
diagnosis.  Each examiner should set 
forth all examination findings, along 
with the complete rationale for the 
opinions expressed, in a typewritten 
report.

Eye Examination -  The examiner should 
render specific findings as to whether 
there is any active pathology of iritis 
and any impairment of visual acuity or 
field loss, pain, rest-requirements, or 
episodic incapacity.

Orthopedic examination.  The examiner 
should render specific findings as to 
whether, during examination, there is 
slight, moderate, or severe recurrent 
subluxation or lateral instability of the 
right knee, or ankylosis of the knee; and 
whether there is objective evidence of 
pain on motion, weakness, excess 
fatigability, and/or incoordination 
associated with the right knee.  If pain 
on motion is observed, the examiner 
should indicate the point at which pain 
begins.  The examiner should indicate 
whether, and to what extent, the veteran 
experiences likely functional loss due to 
pain and/or any of the other symptoms 
noted above during flare-ups and/or with 
repeated use of the right knee.  To the 
extent possible, the examiner should 
express such functional loss in terms of 
additional degrees of limited motion of 
the right knee.

Based on examination, review of the 
record, and the veteran's assertions of 
history, the orthopedic examiner should 
render opinion as to whether 1) any 
currently diagnosed Reiter's syndrome is 
as least as likely as not the source of 
the veteran's claimed in-service back, 
bilateral elbow, bilateral ankle, left 
knee pain symptoms; and 2) whether any 
degenerative joint disease of the 
sacroiliac joint is as least as likely as 
not the result of in-service injury or 
disease incurred or aggravated during 
service, to include the back strain 
diagnosed June 1982.  

4.  If the veteran fails to report to any 
scheduled examination, the RO should 
obtain and associate with the record any 
notice of the examination sent to the 
veteran. 

5.  To help avoid future remand, the RO 
must ensure that the requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  The RO must also review the claims 
file to ensure that any additional 
notification and/or development required 
by the VCAA has been accomplished.  

7.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claims on the 
merits in light of all pertinent evidence 
and legal authority.  

8.  If any benefits sought on appeal 
remain denied, the RO should furnish to 
the veteran and his representative an 
appropriate SSOC (to include citation to 
and discussion of all pertinent 
additional legal authority considered, 
and full reasons and bases for the RO's 
determinations) and afford him the 
appropriate period of time for written or 
other response thereto before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JACQUELINE E. MONROE 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.








